DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed November 2, 2020 has been entered.  Claims 1-5 and 7-19 remain pending in the application.  Claims 3-5 and 10-18 remain withdrawn from consideration.  The previous objections to claims 19 is withdrawn in light of applicant's amendment to claim 19. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2016/0051740 to Wegener in view of U. S. Patent Publication 2015/0101679 to Forrest.
Referring to claims 1, 2, 7 and 8, Wegener discloses an apparatus, comprising:
a pump body comprising an internal shaft (26) (Figures 1-3);
a piston (24) disposed within the shaft (26) and having a piston head comprising a first ferromagnetic element (32) (paragraphs [0041] and [0049]; Figures 1-3);

a pump chamber (36) configured to be removably attached to the pump body and comprising a rigid wall defining a fluid inlet (upstream of 42), a fluid outlet (downstream of 44), and an aperture (bottom side) (paragraph [0033]; Figures 1-3); and
a flexible diaphragm (46) fixed across the aperture and comprising a second ferromagnetic element (48), which engages the first ferromagnetic element (32) when the pump chamber (36) is attached to the pump body so that the reciprocal longitudinal motion of the piston (24) causes alternating stretching and contraction of the flexible diaphragm (46), thereby modifying a volume of the pump chamber (36) (paragraphs [0045] and [0049]; Figures 1-3);
wherein the first ferromagnetic element (32) comprises a permanent magnet, and wherein the second ferromagnetic element (48) comprises a metal with ferromagnetic properties (paragraphs [0041] and [0049]; Figures 1-3), and
wherein the pump chamber (36) is disposable (paragraph [0043], and further wherein anything capable of being thrown away is disposable).
	Wegener is silent as to the details of the pump housing.  Forrest teaches a pump an apparatus comprising:
a keyhole (173R2) and a key (173R1) configured to fit into the key hole (Figures 27, 33 and 34; paragraph [0214]); and
an O-ring disposed between a pump chamber (inside 180) and a pump body (120) (Fig. 33; paragraph [0229]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the apparatus taught by Wegener with the key and keyhole taught by Forrest in order to provide that the apparatus “components precisely match and interfit in another with minimal tolerance between them” (paragraph [0214]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the apparatus taught by Wegener with the O-ring taught by Forrest in order to seal the components of the apparatus and prevent fluid leakage.
Referring to claim 19, Wegener discloses an apparatus, comprising:
a pump body comprising an internal shaft (26) (Figures 1-3);
a piston (24) disposed within the shaft (26) and having a piston head comprising a first element (32) (paragraphs [0041] and [0049]; Figures 1-3);

a pump chamber (36) configured to be removably attached to the pump body and comprising a rigid wall defining a fluid inlet (upstream of 42), a fluid outlet (downstream of 44), and an aperture (bottom side) (paragraph [0033]; Figures 1-3); and
a flexible diaphragm (46) fixed across the aperture and comprising a second element (48), which engages the first element (32) when the pump chamber (36) is attached to the pump body so that the reciprocal longitudinal motion of the piston (24) causes alternating stretching and contraction of the flexible diaphragm (46), thereby modifying a volume of the pump chamber (36) (paragraphs [0045] and [0049]; Figures 1-3);
Wegener is silent as to the details of the pump housing.  Forrest teaches a pump an apparatus comprising:

an O-ring disposed between a pump chamber (inside 180) and a pump body (120) (Fig. 33; paragraph [0229]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the apparatus taught by Wegener with the key and keyhole taught by Forrest in order to provide that the apparatus “components precisely match and interfit in another with minimal tolerance between them” (paragraph [0214]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the apparatus taught by Wegener with the O-ring taught by Forrest in order to seal the components of the apparatus and prevent fluid leakage.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2016/0051740 to Wegener in view of U. S. Patent Publication 2015/0101679 to Forrest, as evidenced by U. S. Patent Publication 2016/0076529 to Kaufmann.
Wegener and Forrest teaches all the limitations of claim 1, as detailed above, but are silent as to how the pump is primed.  However, diaphragm pumps, such as the one taught by Wegner, are always self-priming, as evidenced by Kaufmann which states as much in paragraph [0006].  As such it would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make .
Response to Arguments
Applicant's arguments filed on November 2, 2020 have been considered but, are moot in view of the new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746